DALLAS, Circuit Judge.
The bill in this case, which prays for an accounting by the defendant, alleges upon information and bet lief, the fact being peculiarly within the knowledge of the defendant, that the amount in controversy (the balance claimed) exceeds the sum of $2,000. The defendant, by plea, asserts the contrary. This plea, if true, is a good one. It challenges the jurisdiction of the court. The plaintiff, however, is entitled to have the issue of fact thus presented determined; and it is manifest that this should be done, if possil)]e, before the litigation is further proceeded with.The burden is upon the plaintiff', and one means by which he may meet it — perhaps the only one in this case — is by asserting his right to complete discovery from the defendant with respect thereto. *872This lie has done by filing fire specific interrogatories, all of which are plainly pertinent to the averment of the plea; but the defendant, though he has filed an answer in support of his plea, has refused to reply to any of the interrogatories. I think he should be required to do so, and that all other questions should be reserved pending his compliance with that requirement. Accordingly, January 15, 1895, it is ordered that: (1) The defendant shall, within 10 days from this date, answer each and all of the interrogatories contained in the bill. (2) All other matters are reserved until the coming in of the said answers, with leave to either party to then move as he may be advised.